El Juez Asociado Se. Aldeev
emitió la opinión del tribunal.
En el Begistro de la Propiedad de Caguas se presentó *218xina certificación librada por el Secretario de la Corte de Dis-trito de Humacao según la cual, en pleito de Francisco y Antonia Ramis contra Catalina y Juana Borrás Ginart, Su-cesión de Gerónima Ginart Borrás y B. Borrás Hermanos, en liquidación, sobre cancelación de gravámenes, a moción de Laura López como madre con-patria potestad sobre sus Rijos menores, de apellidos Juncos López, ordenó la expresada corte que dicho registrador cancelase, por confrísión de dere-chos, cierto embargo preventivo que sobre la finca que describe, perteneciente en la fecha del embargo a la sucesión de Don Bartolomé Borrás, pesa a favor de los Sres. Oarbonell y Martorell, la que fue adjudicada en pública subasta a Don Francisco Ramis para satisfacción de la sentencia.
Habiéndose negado el Registrador Interino ele Caguas a verificar la cancelación que se le ordenó, fundándose en que si bien constan inscritos el embargo y la adjudicación y venta reseñados en el mandamiento, no resulta del registro la con-fusión de derechos que en él se expresa, Laura López, en nombre de sus hijos, recurrió ante nosotros con súplica de que ordenemos al registrador que practique la cancelación de embargo que se decretó por la Corte de Distrito de Humacao.
Por los antecedentes expuestos se ve que el único fun-damento del registrador para negar la cancelación del embargo que pesa sobre la finca en cuestión es que del registro no resulta la confusión de derechos en que la corte de distrito se basa para decretarla. Sin embargo, este hecho no es motivo para negar la cancelación cuando del documento pre-sentado al registrador resulta que una corte de justicia llegó a la conclusión de que la confusión de derechos existe y en ella se basa para ordenar la cancelación, pues sostener lo contrario equivaldría, a declarar que los tribunales no pueden decretar la cancelación de inscripciones por confusión de derechos o por otros motivos, sino cuando tal confusión o la causa que dé lugar a la cancelación aparezca del registro, y nadie negará que pueden hacer esa declaración aunque en *219el registro no conste la confusión de derechos o Ja causa que. dé lugar a la cancelación.
La nota recurrida debe .ser revocada.

Revocada la nota recurrida y ordenada la cancelación de embargo.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.